DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
Responsive to communication filed on 8/15/2019.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4, 8-10, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gallant (US 2017/0371699).

Regarding claim 1, Gallant teaches: A computer-implemented method for making a virtual machine (VM) high availability, comprising: 
deploying a first VM on a first hypervisor from a non-clustered server pool to run a workload of at least one application (¶ 50, “As indicated, for Customer A 104A, Physical System A1 106 is provided upon which is established a Customer A hypervisor shown as Hypervisor A1 108, supporting one or more Customer A virtual machines 110, e.g., virtual machines VM-A1 110A and VM-A2 110A'”; ¶ 9, “each virtual ; 
configuring a dummy VM on a second hypervisor from the non-clustered server pool to reserve same resources as the first VM without powering the dummy VM (¶ 76, “VM-A1 110A and VM-A2 110A' may have been backed up to Virtual Hypervisor A2 160A, however as this backup was performed without activating the backups HA-VM-A1 and HA-VM-A2, they continue as idle resources until such time as they are needed”); 
powering with a cold start the first VM on the second hypervisor using the resources on the dummy VM (¶ 66, “one or more inactive Virtual Machines which may be activated to assume the role of the original active Customer Virtual Machines (i.e., VM-A1 110A and VM-A2 110A')”); and 
providing the first VM on the second hypervisor with a same VM configuration that was on the first hypervisor (¶ 69, “For at least one embodiment VH-A2 160A has been configured to mirror Hypervisor A1 108”).
Gallant does not expressly disclose a dummy VM; however, a person having ordinary skill would have found the dummy VM obvious in view of Gallant’s disclosure of inactive and idle VM (¶ 64).

Regarding claim 2, Gallant teaches: the cold start occurs after the first VM is shut down on the first hypervisor due to a downtime or a failure on at least one of the first VM and the first hypervisor (¶ 98, “These nested inactive Virtual Hypervisors 316 may be activated at any time and the remaining inactive Virtual Hypervisors 316 .

Regarding claim 3, Gallant teaches: the dummy VM is moved over to the first hypervisor after the first hypervisor is successfully running again after the downtime or the failure (¶ 123, “The now active failover virtual platform of HA-VM-A1 202 and HA-VM-A2 202' is left alone until such time as it is desired to migrate the Virtual Machines back to the repaired, restored, replaced, or revived Physical System A1 106, or other system such that the failover virtual platform is once again returned to a state of failover backup readiness”).

Regarding claim 4, Gallant teaches: the cold start is automatically performed and there is little to no disruption in the workload of the at least one application (¶ 73, “MTDC 100 may also provide temporary migration of virtual machines, e.g. Virtual Machines 110A and/or 110A', without disruption of service so as to permit maintenance on one or more physical servers, i.e., the bare metal systems”).

Regarding claim 8, Gallant teaches: a storage used by the first VM is multi-mapped to at least one hypervisor from the non-clustered server pool such that a first VM to storage mapping is not broken if the first VM fails or is otherwise shut down and a relationship as defined in the VM configuration persists (¶ 100, “for integration of a new Customer 104, network additions for an existing Customer 104, and .

Claim(s) 9 correspond(s) to claim(s) 1, and differ(s) only in statutory category. Therefore, it/they is/are rejected for the same reasons. 

Regarding claim 10, Gallant teaches: the workload of at least one application is deployed concurrently with the first VM as one cohesive bundle that remains intact without the first hypervisor (¶ 73, “MTDC 100 may also provide temporary migration of virtual machines, e.g. Virtual Machines 110A and/or 110A', without disruption of service so as to permit maintenance on one or more physical servers, i.e., the bare metal systems”).

Claim(s) 13 correspond(s) to claim(s) 8, and differ(s) only in statutory category. Therefore, it/they is/are rejected for the same reasons. 

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gallant, as applied above, and further in view of Karsev (US 2019/0250997).

Regarding claim 5, Gallant discloses: the dummy VM to be the dummy VM and not an active VM (¶ 76, “as this backup was performed without activating the backups .
Gallant does not teach, however, Karasev discloses: assigning a same amount of CPU and RAM to the dummy VM as was assigned to the first VM to avoid over allocation of resources on the second hypervisor (¶ 50, “if the ancillary VM 124 was configured to have a certain vCPU (e.g., architecture, number of cores, certain CPU features enabled), the recovery VM 152 is created with the same vCPU. In another example, the recovery VM 152 may be configured with the same virtual storage device type (e.g., SCSI), network interface controller (NIC), and parallel and serial port configurations, and memory configuration, as the ancillary 124”).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of assigning a same amount of CPU and RAM to the dummy VM as was assigned to the first VM to avoid over allocation of resources on the second hypervisor, as taught by Karsev, in the same way to the dummy VM, as taught by Gallant. Both inventions are in the field of creating failover VMs, and combining them would have predictably resulted in “disaster recovery of computing resource using data backups”, as indicated by Karasev (¶ 1).

Regarding claim 6, Gallant does not teach, however, Karasev discloses: pinning a same number of CPU cores to the dummy VM as was assigned to the first VM to keep configurations symmetric between the first VM and the dummy VM (¶ 50, “if the ancillary VM 124 was configured to have a certain vCPU (e.g., architecture, number of cores, certain CPU features enabled), the recovery VM 152 is created with the same .
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of pinning a same number of CPU cores to the dummy VM as was assigned to the first VM to keep configurations symmetric between the first VM and the dummy VM, as taught by Karsev, in the same way to the dummy VM, as taught by Gallant. Both inventions are in the field of creating failover VMs, and combining them would have predictably resulted in “disaster recovery of computing resource using data backups”, as indicated by Karasev (¶ 1).

Claim(s) 7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gallant, as applied above, and further in view of Coleman (US 2020/0050522).

Regarding claim 7, Gallant does not teach, however, Coleman discloses: the dummy VM does not have a disk and is not attached to a virtual network interface (¶ 84, “In response to receiving the indication of the failover condition, management fabric 102 performs failover of the server cluster 100 (404), including: attaching the one or more data storage devices 128 to a backup virtual machine 122 associated with the one or more data storage devices 128”).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of the dummy VM does not have a disk and is not attached to a virtual network interface, as taught by Coleman, in the same way to the dummy VM, as taught by Gallant. Both inventions are in the field of creating failover VMs, and combining them would have predictably resulted in “enables traditional databases to operate in a cloud environment enables such databases to survive common failures and to enable the databases to be maintained with minimal downtime”, as indicated by Coleman (¶ 5).

Regarding claim 12, Gallant does not teach, however, Coleman discloses: the resources include at least one of disks and an overlay network required by the first VM (¶ 40, “The primary virtual machine is attached to the data store. That is to say that the data disk is mounted to the primary virtual machine and operates normally”).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of the resources include at least one of disks and an overlay network required by the first VM, as taught by Coleman, in the same way to the dummy VM, as taught by Gallant. Both inventions are in the field of creating failover VMs, and combining them would have predictably resulted in “enables traditional databases to operate in a cloud environment enables such databases to survive common failures and to enable the databases to be maintained with minimal downtime”, as indicated by Coleman (¶ 5).

Claim(s) 11, 15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gallant, as applied above, and further in view of K (US 2020/0409806).

Regarding claim 11, Gallant does not teach, however, K discloses: a file that stores properties of the first VM is placed in a shared file system mounted on a plurality of hypervisors in the non-clustered pool and is accessible to each of the plurality of hypervisors provided that resources required by the first VM are present in a selected hypervisor of the plurality of hypervisors (¶ 45, “the resource management service 142 can identify a resource configuration for the protected VM 133”).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of a file that stores properties of the first VM is placed in a shared file system mounted on a plurality of hypervisors in the non-clustered pool and is accessible to each of the plurality of hypervisors provided that resources required by the first VM are present in a selected hypervisor of the plurality of hypervisors, as taught by K, in the same way to the dummy VM, as taught by Gallant. Both inventions are in the field of creating failover VMs, and combining them would have predictably resulted in “selectively protect critical workloads”, as indicated by K (¶ 2).

Claim(s) 15 and 17 correspond(s) to claim(s) 11, and differ(s) only in statutory category. Therefore, it/they is/are rejected for the same reasons. 

Regarding claim 18, Gallant discloses: the configuration file is shared between hypervisors in the non-clustered server pool (¶ 69, “For at least one .

Regarding claim 19, Gallant discloses: the cold start occurs after the first VM is shut down on the first hypervisor due to a downtime or a failure on at least one of the first VM and the first hypervisor (¶ 98, “These nested inactive Virtual Hypervisors 316 may be activated at any time and the remaining inactive Virtual Hypervisors 316 evacuated to other base Hypervisors 312 in response to a trigger, such as but not limited to a failure or a request for greater level of resource availability then is currently being provided.”).

Regarding claim 20, Gallant teaches: the dummy VM is moved over to the first hypervisor after the first hypervisor is successfully running again after the downtime or the failure (¶ 123, “The now active failover virtual platform of HA-VM-A1 202 and HA-VM-A2 202' is left alone until such time as it is desired to migrate the Virtual Machines back to the repaired, restored, replaced, or revived Physical System A1 106, or other system such that the failover virtual platform is once again returned to a state of failover backup readiness”).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gallant, as applied above, and further in view of Banerjee (US 2017/0031699).

storage logical unit numbers (LUNs) once visible to a VM manager in the non-clustered server pool are marked as non-sharable to prevent the storage LUNS from being simultaneously written to by at least one guest operating system (¶ 26, “Each logical volume 112a-d can be identified to the assigned virtual machine using a different logical unit number (" LUN")”).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of storage logical unit numbers (LUNs) once visible to a VM manager in the non-clustered server pool are marked as non-sharable to prevent the storage LUNS from being simultaneously written to by at least one guest operating system, as taught by Banerjee, in the same way to the dummy VM, as taught by Gallant. Both inventions are in the field of creating failover VMs, and combining them would have predictably resulted in “host resources in a multiprocessor storage array with controller firmware designed for a uniprocessor environment”, as indicated by Banerjee (¶ 1).

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gallant and K, as applied above, and further in view of Wang (US 2018/0165166).

Regarding claim 16, Gallant and K do not teach, however, Wang discloses: providing the resources of the dummy VM on the second hypervisor to establish a guaranteed resource reservation (¶ 24, “the scheduling module may be configured to guarantee availability of resources for virtual machines on any one node. For .
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of providing the resources of the dummy VM on the second hypervisor to establish a guaranteed resource reservation, as taught by Wang, in the same way to the dummy VM, as taught by Gallant. Both inventions are in the field of creating failover VMs, and combining them would have predictably resulted in “produce great efficiencies for the utilization of physical devices, and can result in reduced redundancies and better resource cost management”, as indicated by Wang (¶ 5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB D DASCOMB whose telephone number is (571)272-9993.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JACOB D DASCOMB/Primary Examiner, Art Unit 2199